Citation Nr: 0904317	
Decision Date: 02/06/09    Archive Date: 02/13/09

DOCKET NO.  05-37 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for Buerger's Disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel







INTRODUCTION

The veteran served on active duty service from November 1971 
to January 1976.  However, as a result of a February 2005 
administrative decision concerning the veteran's character of 
discharge, only the period between November 26, 1971, and 
November 25, 1974 can be considered for determining 
entitlement to service connection.

This matter comes before the Board of Veterans' Appeals 
("Board") on appeal from an April 2005 rating decision by 
the Department of Veterans Affairs ("VA") Regional Office 
("RO") in Muskogee, Oklahoma, which denied the veteran's 
claim for service connection for Buerger's Disease 
(Thromboangiitis Obliterans).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

There is at least an approximate balance of positive and 
negative evidence as to whether the veteran's current 
Buerger's Disease first manifested during active duty 
service. 


CONCLUSION OF LAW

Resolving doubt in favor of the veteran, Buerger's Disease 
was incurred in service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C. F. R. §§ 3.159, 3.303, 
3.304 (2008).






REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 ("VCAA")

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2008).  Furthermore, in light 
of the favorable decision for the veteran in this case, any 
error in the timing or content of VCAA notice, if shown, 
would be moot.

II. Applicable laws and regulations

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claims or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claims, in which case, the claims are 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110 (West 2002).  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (2008).  Service connection may also be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d) (2008).

In order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Gutierrez v. Principi 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).

That an injury was incurred in service is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity. 38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after military service, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Additionally, service connection for certain diseases, 
including Buerger's Disease, may be established on a 
presumptive basis by showing that the disease manifested 
itself to a degree of 10 percent or more within one (1) year 
from the date of separation from service.  38 C.F.R. 
§§3.307(a)(3), 3.309(a) (2008).  



III.  Analysis

The veteran contends that his Buerger's Disease first 
manifested in 1973 during active service.  In support of this 
contention, he references his service treatment records, 
which show that he complained of, and received treatment for 
various lower extremity disorders many times during active 
duty.  

Upon enlistment in November 1971, the only abnormality noted 
on the veteran's medical examination report was a 2-inch scar 
on his right thigh.  In July 1973, he was seen at the army 
troop dispensary for complaints of right leg and foot pain.  
The examining physician referred him to the podiatry clinic 
for further evaluation, where he was treated in August 1973.  
It was determined that he had a small nodule at the medial 
aspect of his right lower leg, which had been present for 
approximately six weeks.  He was given a "doughnut" pad to 
wear in his boot and a referral to an orthopedist.  In 
September 1973, he was seen for complaints of a wart on his 
right foot.  In October 1973, he was treated for a "knot" 
on his right leg.  The examining physician stated that the 
veteran had previously been examined by another physician who 
had been unable to identify the condition.  The treatment 
notes indicated no findings.  

In February 1974, the veteran was diagnosed with a plantar 
wart on his right foot that was subsequently excised.  By 
June of that year, the wart had returned.  The clinician 
trimmed the wart and applied salicylic acid plaster to the 
area.  In July 1974, he was treated for a blister on the ball 
of his right foot in the same area as the plantar wart; both 
the blister and plantar wart were trimmed.  In August 1974, 
he was seen for complaints of a hard blood vessel on his 
right leg.  The area around his right ankle was found to be 
tender to the touch, and a small bump was noticed.  The 
examiner advised the veteran to apply heat to the area and 
use padding while wearing combat boots.  In September 1974, 
he was again treated for a small, painful plantar wart on the 
ball of his right foot.  Another September 1974 record also 
refers to complaints of pain and welling in the right foot 
with pain at the ankle.  In October, it was noted that a 
growth had been present for one year and that the veteran had 
returned to the dispensary many times to have it removed 
and/or trimmed.  In December 1974, he returned with 
continuing complaints of foot pain with a history of plantar 
warts and "sores" on his foot.  It was noted that he had 
developed fluid pockets and edema in the medical aspect of 
the right foot and was unable to walk long distances.  

The veteran was discharged from active duty service in 
January 1976.  (As noted in the Introduction, only the period 
between November 26, 1971, and November 25, 1974 can be 
considered for determining entitlement to service 
connection.)

In November 1979, the veteran was diagnosed with 
osteomyelitis (an infection of the bone), and underwent an 
amputation of the distal phalanx of the right small finger.  
In June 1981, he was admitted to Okmulgee Memorial Hospital 
and diagnosed with Buerger's Disease affecting both upper 
extremities, including infected fingers of both hands.  While 
hospitalized, he underwent a dorsal sympathectomy (surgical 
procedure where portions of the sympathetic nerve trunk are 
destroyed).  In August 1984, he was diagnosed with Raynaud's 
Disease, a vascular disorder that affects blood flow to the 
extremities, including fingers and toes, when exposed to 
temperature changes and stress.  Also in August 1984, he 
underwent an amputation of the right index finger following a 
diagnosis of neurovascular dystrophy with second degree 
osteomyelitis post frostbite.  The surgical pre-admission 
examination request form also indicated a diagnosis of 
"Buerger's Disease."  It was noted on the surgical report 
that the veteran had sustained frostbite of both upper 
extremities five years earlier and subsequently suffered from 
sympathetic dystrophy and vascular insufficiency with 
resultant multiple minor amputations.  In August 1986, the 
veteran underwent a partial and complete amputation of 
several fingers.  The surgical consultation report notes that 
the veteran had a history of smoking up to three packs per 
day for 20 years.  

In October 1986, the veteran applied for disability benefits 
from the Social Security Administration ("SSA").  In 
February 1987, he was granted SSA disability benefits with a 
primary diagnosis of "peripheral vascular disease 
(Buerger's)," with an onset date of April 1986.

In October 1987, he was admitted to PHS Indian Hospital, 
where he underwent an amputation of the right leg above the 
knee.  His principal diagnoses were Ischemic necrosis of the 
right leg below the knee amputation flap; Buerger's Disease; 
Raynaud's Disease; and smoker.

In February 2005, the veteran underwent a VA examination in 
conjunction with his claim for service connection.  After 
performing a physical examination and reviewing chest and 
spine x-rays, an EKG report and laboratory results, the VA 
examiner diagnosed the veteran with Buerger's Disease with 
complications of amputations on the right hand, right lower 
leg, left toes and left hand, and opined that the condition 
had manifested in 1974.  

In February 2005, the veteran also underwent a VA psychiatric 
evaluation for possible depression.  Upon reviewing the 
veteran's service treatment records, the VA examiner noted 
that they contained numerous outpatient treatment records 
during his period of active service in which he was treated 
for constant complaints of right foot pain.  He said that 
this was significant because the veteran had undergone an 
amputation of his right leg, as well as partial amputations 
of both arms, due to the effects of Buerger's Disease.  The 
examiner opined that "[c]learly, this argues for the onset 
of this severe and destructive vascular disease while the 
patient was on active duty."  He diagnosed the veteran with 
major depression and multiple amputations due to Buerger's 
Disease. 

In June 2007, the veteran submitted a February 2006 letter 
from his treating physician, Dr. Fred Ferguson.  Dr. Ferguson 
said that the veteran had told him that he had experienced 
several problems with his extremities during active duty 
service, including cold and painful hands and feet.  He said 
that he had reviewed the veteran's service treatment records 
dated July 1973 to February 1975, which revealed that he had 
been treated numerous times for foot problems, mainly warts 
and pain.  He noted that these disorders were later diagnosed 
as Buerger's Disease, and subsequently resulted in multiple 
amputations.  Dr. Ferguson concluded that due his ongoing 
problems with severe pain, the veteran required strong pain 
medication, and had also developed anxiety and depression.

In November 2008, the veteran's complete claims folder, 
including all service and post-service medical records, was 
reviewed by a VAMC vascular surgeon.  After reviewing the 
record, the surgeon opined that it is at least as likely as 
not that the veteran's Buerger's Disease manifested during 
active duty service.  He noted that Buerger's Disease is 
characterized by thrombotic occlusions of small and medium-
sized arteries in the lower and upper extremities, 
accompanied by arterial wall inflammation and often 
superficial thrombophlebitis.  He also specifically added 
that while the disease is strongly linked to tobacco use, it 
is not solely due to the use of tobacco products and that, 
significantly, its exact etiology of the disease is unknown. 

Based on a review of the complete record, the Board finds 
that the evidence is at least in equipoise as to whether or 
not the veteran's Buerger's Disease had its onset while the 
veteran was on active duty.  As previously discussed, in 
order to establish direct service connection, there must be 
competent medical evidence of a current disability, a disease 
or injury in service, and competent medical evidence linking 
the claimed in-service disease or injury to the current 
disability.  In this case, the veteran has a current 
diagnosis of Buerger's Disease, which was apparently first 
diagnosed in 1981.  Even though he was not actually diagnosed 
with the condition until after separation from service, the 
service treatment records clearly indicate that he manifested 
the signs and symptoms of the condition during active duty 
service, including repeated incidences of "knots," sores, 
and growths in his lower extremities with accompanying 
complaints of pain.  Not only was there a showing of a 
chronic condition during service, but there was also a 
showing of continuity of symptomatology after service, thus 
establishing chronicity under 38 C.F.R. § 3.303(b).  

The Board further notes that all of the physicians who 
reviewed the veteran's medical records, including the two VA 
clinicians who examined him in February 2005, his private 
physician, Dr. Ferguson, and the VAMC physician who reviewed 
his medical records in November 2008, consistently found that 
the evidence supported his contention that his Buerger's 
Disease manifested during service.  This opinion was clearly 
expressed by a vascular surgeon who reviewed the veteran's 
claims folder in November 2008 and determined that it was at 
least as likely as not that the veteran's Buerger's Disease 
manifested in service.  

The Board has considered the fact that the evidence of record 
shows that the veteran had a long history of smoking, 
including before, during and after military service, and that 
the vascular surgeon acknowledged that this disability is 
strongly linked to smoking.  In this regard, it must be noted 
that service connection for disability secondary to nicotine 
dependence is precluded by law.  However, the surgeon also 
clearly stated that Buerger's Disease is not solely due to 
the use of tobacco products, and that the etiology of the 
disease is currently unknown.  As such, the Board finds that 
the fact that the veteran' history of smoking, in and of 
itself, does not negate his entitlement to service connection 
for Buerger's Disease, as no clear causal link has been 
established in this particular case.

As discussed above, only the period between November 26, 
1971, and November 25, 1974 can be considered for determining 
entitlement to service connection.  However, although some of 
the service medical records relied by the physicians who 
offered favorable medical opinions in this case were dated 
after November 1974, it is clear that there are significant 
complaints and treatment related to the veteran's lower 
extremities during his period of honorable service between 
1971 and 1974, and that some of that treatment was also 
relied on by the physicians who offered favorable opinions.

For these reasons, and having resolved doubt in favor of the 
veteran, the Board concludes that the veteran's Buerger's 
Disease had it's onset during active duty service.  Thus, 
service connection is warranted, and the benefit sought on 
appeal is granted. 




ORDER


Entitlement to service connection for Buerger's Disease is 
granted.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


